Per Curiam:
The order should be modified by striking out the 3d clause thereof providing for the final costs of the action, and as so modified affirmed, with ten dollars costs and disbursements in favor of Thomas H. Robinson and Charles L. F. Robinson against the plaintiff. Present — Ingraham, P. J., McLaughlin, Scctt, Miller and Dowling, JJ. Scott, J., dissented and voted foi reversal on plaintiff’s appeal. Order modified as directed in opinion, and.as modified affirmed, with ten dollars costs and disbursements to intervenors against plaintiff. Settle order on notice.